Citation Nr: 1646392	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for the left knee disability. 

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist as secondary to the service-connected right distal ulnar surgical excision disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the rating period prior to August 12, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1983 to May 1983, and from February 2003 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for CTS of the right wrist as secondary to the service-connected right distal ulnar surgical excision disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's left knee disability has been manifested by osteoarthritis with painful motion with extension to 0 degrees, with flexion to, at worst, 90 degrees, with no lateral instability or recurrent subluxation.

2.  Beginning April 24, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a rating in excess of 20 percent for the left knee meniscal disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  For the entire increased rating period on appeal, the criteria for a separate 10 percent rating for painful motion of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

3.  The criteria for a TDIU have been met for the rating period from April 24, 2010 to August 11, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
In a claim for an increased rating, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter was sent in September 2009 satisfied the provisions of 38 U.S.C.A. § 5103 (a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.  Additionally, the Veteran was provided VA examinations in February 2010 and February 2014 for his left knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). As set forth in greater detail below, the Board finds that, when taken together, the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; include diagnostic and objective testing; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claims.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion. VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27. A accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Fenderson, at 126-27. Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Analysis for Left Knee Disability

The Veteran was initially granted service connection for a left knee disability in a June 2006 rating decision. 

The Veteran filed a claim for an increased rating for the left knee disability in August 2009.  In an April 2010 rating decision (currently on appeal), the RO continued the 20 percent rating for the Veteran's left knee disability.

In an August 2014 rating decision, the RO granted a 100 percent rating for the left knee disability for treatment necessitating convalescence due to a meniscectomy.  The period of convalesce was for 2 months (i.e., from November 13, 2012 to January 31, 2013).  However, the Board notes that the RO granted a period of convalescence until November 30, 2013 (over 1 year).  Beginning December 1, 2013, the Veteran was assigned a 20 percent rating.  The Board will not disturb the currently assigned 100 percent rating for the Veteran's period of convalescence.

As such, the Board will only consider whether a rating in excess of 20 percent is warranted for the period prior to November 13, 2012 and after November 30, 2013.

The evidence includes an MRI of the left knee dated in February 2006, which indicated that the Veteran had osteoarthritis of the left knee.  Further, in a January 2009 VA radiology report, x-rays of both knees showed "mild degenerative changes of the knees."

In a December 2009 VA joints examination, range of motion of the left knee showed flexion limited to 100 degrees and normal extension.  The Veteran did not have any additional limitation of motion after repetitive-use testing.  There was no ankylosis of the left knee.  

The evidence also includes a February 2010 VA knee examination.  During the evaluation, the Veteran reported giving way of the left knee, instability, pain, stiffness, weakness, and decreased joint speed.  Flare-ups were noted to occur weekly as a result of squatting, or standing and walking for a prolonged period of time.  Upon physical examination, the examiner indicated that the Veteran had no instability of the left knee.  Range of motion testing of the knee showed flexion limited to 126 degrees and extension was to 0 degrees.  Although pain was present during testing, the Veteran did not have any additional limitation of motion after repetitive-use testing.

The Veteran was afforded a VA knee examination in February 2014 (in Virtual VA).  During the evaluation, the Veteran reported that, since his last examination in 2010, his pain and range of motion had worsened.  The Veteran was noted to have had a sub-total medial meniscectomy in November 2012.  He also complained of intermittent knee giving way and swelling associated with prolonged walking.   Flare-ups were noted to occur sometimes while walking.  Range of motion testing of the left knee showed flexion limited to 125 degrees with pain starting at 90 degrees.  Extension was normal to 0 degrees with no objective evidence of painful motion.  The Veteran did not have any additional limitation of motion after repetitive-use testing.  He also did not have any instability in the left knee, including medial-lateral instability.  There was no evidence of patellar subluxation or dislocation.  Regarding the meniscal condition, the examiner noted that the Veteran had undergone a meniscectomy in 2012 and had continued to experience symptoms of pain, giving way, and swelling.  The examiner noted that the Veteran used a brace and cane.  

Upon review of all the evidence of record, the Board finds that the Veteran's complaints of painful motion of the left knee, to include a diagnosis of osteoarthritis, should be evaluated separately.   

Arthritis due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

In this case, the Veteran has been diagnosed with arthritis of the left knee and he has complained of painful motion.  See January 2009 VA radiology report (showing x-ray evidence of degenerative changes in both knees); see also February 2010 and February 2014 VA examination reports (complaints of painful motion).  As such, the Board finds that a separate 10 percent rating for painful motion of the left knee is warranted for the increased rating period on appeal, except for the period from November 13, 2012 to January 31, 2013 (convalescence period).

The Board further finds that a separate rating in excess of 10 percent for painful motion of the left knee is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  In the VA examinations discussed above, the Veteran had normal extension and flexion was limited to, at worst, 90 degrees.  Even considering repetitive use of the knees, flexion was limited to 90 degrees and extension was normal.  Accordingly, the Board finds that a separate rating in excess of 10 percent for the Veteran's left knee disability is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the VA examiners noted that the Veteran's left knee was stable.  The Board acknowledges the Veteran's complaints of his knee giving way; however, the Board finds that specific clinical findings in the VA examinations, showing no instability of the left knee, to be more probative than general assertions of instability of the knee or of the knee giving out.  For these reasons, the Board finds that the Veteran does not have instability of the left knee and a higher evaluation under Diagnostic Code 5257 is not warranted.

The Veteran has already been granted a 20 percent rating for his meniscus condition under Diagnostic Codes 5257-5258.  A 20 percent rating is the maximum rating allowed for a meniscus condition; as such, a higher rating under these codes is not warranted.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher rating in excess of 20 percent for the left knee is not warranted under any of these Diagnostic Codes.

The Board has considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain and stiffness in his left knee.  The VA examiners indicated that after repetitive range of motion, there was no additional loss of motion. 

For these reasons, the Board finds that a separate rating of 10 percent rating, but no higher, for painful motion of the left knee is warranted. 

The Board further finds that a rating in excess of 20 percent for the Veteran's left meniscus condition is not warranted.

The Board also notes that the Veteran has been awarded a noncompensable rating for his left knee surgical scar.  The Veteran has not disagreed with this determination.  The Board further finds that the evidence does not show any symptoms related to his left knee scar that would warrant a compensable rating.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's left knee disabilities specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, the Veteran's left knee disability has been manifested by painful motion with extension to 0 degrees, with flexion to, at worst, 90 degrees, with no lateral instability or recurrent subluxation.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

In a November 2010 VA Form 21-4192, the Veteran's former employer indicated that the Veteran last worked on April 24, 2010.  The Veteran has already been awarded a TDIU effective August 12, 2010 (the date of his formal claim for a TDIU).  As such, the Board will consider whether a TDIU is warranted for the rating period from April 24, 2010 to August 11, 2010, which encompasses the period currently on appeal.

Beginning April 24, 2010, the Veteran was service connected for the following disabilities: dysthymic disorder, rated as 50 percent disabling; right distal ulnar nerve excision, rated as 30 percent disabling; lumbar strain, rated as 20 percent disabling; left knee meniscus disability, rated as 20 percent disabling; painful motion of the left knee, rated as 10 percent disabling (granted herein); allergic rhinitis, rated as 10 percent disabling; right knee DJD, rated as 10 percent disabling; and right shoulder DJD, rated as 20 percent disabling.  His combined rating as of April 24, 2010 was 90 percent.  

In an October 2011 rating decision, the RO discussed the medical evidence of record and indicated that the Veteran was unable to work as a result of his service-connected disabilities.  The Board agrees.  For example, the October 2010 VA Joints examination indicated that the Veteran's bilateral knee, shoulder, wrist, and left biceps disabilities caused decreased efficiency in his ability to work as a mechanic.  See also October 2010 VA spine examination and November 2010 VA psychiatric examination.

Although, the RO indicated that the effective date was the date of the claim, the Board finds that the proper effective date for the grant of a TDIU should be the date the Veteran last worked (i.e., April 24, 2010), which is within the rating period currently on appeal.  As such, the Board finds that a TDIU is warranted for the rating period from April 24, 2010 to August 11, 2010.

A TDIU for the rating period prior to April 24, 2010 is not warranted as the evidence shows that the Veteran had full-time employment prior to April 24, 2010.


ORDER

An increased disability rating in excess of 20 percent for the left knee meniscus disability is denied.

A separate rating of 10 percent, but no higher, for painful motion the left knee associated with osteoarthritis is granted.

A TDIU from April 24, 2010 to August 11, 2010 is granted.


REMAND

The Veteran maintains that his currently diagnosed right wrist CTS is secondary to his service-connected right distal ulnar surgical excision disability.

The Veteran was afforded a VA examination in October 2009.  A diagnosis of bilateral CTS was confirmed.  The Veteran reported weakness, numbness, and cramping in both hands.  The examiner then indicated that the "most likely etiological factor" for the Veteran's right CTS was his work as a mechanic for several years with repeated nerve microtrauma.  It was further opined that the Veteran's right CTS was not "caused by or a result of in service injury."  The rationale provided was "clinical experience and expertise, medical texts, explanation and treatment records."  

The Board finds that the October 2009 VA medical opinion is inadequate for several reasons.  First, although the examiner noted that the Veteran's right CTS was etiologically related to the Veteran's employment and microtrauma, an explanation as to how this conclusion was reached was not provided.  Further, the examiner did not address whether the Veteran's service-connected disability (which involves the loss of his ulnar bone and associated pain) aggravated the right CTS.  Moreover, the examiner did not cite to or reference any medical texts or medical literature purportedly reviewed and relied upon in the opinion.  For these reasons, the Board finds that a new medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain a medical opinion regarding the Veteran's right wrist CTS (a new examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  The examiner is then asked to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right wrist CTS is proximately due to, or the result of, his pain and removal of the ulnar bone associated with the service-connected right distal ulnar surgical excision disability.

(b)  In the alternative, if the answer to the above question is in the negative, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right wrist CTS has been aggravated by his pain and removal of the ulnar bone associated with the service-connected right distal ulnar surgical excision disability.  (Aggravation means a chronic worsening or increase in severity, not due to the natural progression of the disease, that is proximately due to or the result of a service-connected disability).  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for CTS of the right wrist as secondary to the service-connected right distal ulnar surgical excision disability should be reviewed based on the additional evidence.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


